Case 3:19-cv-02255-M-BT Document 45 Filed 09/30/20   Page 1 of 1 PageID 1223



                IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF TEXAS
                          DALLAS DIVISION

STEVEN CREAR,                         §
         Plaintiff,                   §
                                      §
v.                                    §        Case No. 3:19-cv-2255-M-BT
                                      §
JPMORGAN CHASE BANK, N.A.,            §
        Defendant.                    §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The Court has under consideration the Findings, Conclusions, and

Recommendation of United States Magistrate Judge Rebecca Rutherford dated

September 3, 2020. The Court has reviewed the Findings, Conclusions, and

Recommendation for plain error. Finding none, the Court accepts the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge.

     SO ORDERED, this 30th day of September, 2020.




                                      1
